Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered June 14, 2007. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). We reject the contention of defendant that County Court did not give due consideration to his pro se motion to withdraw his plea. The determination whether to entertain a pro se motion of a defendant who is represented by counsel is solely within the court’s discretion (see People v Rodriguez, 95 NY2d 497, 500 [2000]; People v Minter, 295 AD2d 927 [2002], lv denied 98 NY2d 712 [2002]), and we conclude that the court did not abuse its discretion in this case. We further reject defendant’s contention that the bargained-for sentence is unduly harsh or severe. Finally, defendant failed to preserve for our review his contention that the sentence imposed constituted cruel and unusual punishment (see People v Reese, 31 AD3d 582 [2006], lv denied 7 NY3d 851 [2006]) and, in any event, that contention lacks merit. “There are no exceptional circumstances warranting modification of the sentence, which was the statutory minimum and the result of a negotiated plea” (id. at 583). Present—Scudder, EJ., Martoche, Fahey, Garni and Pine, JJ.